Acknowledgements
This communication is in response to applicant’s response filed on 04/07/2021.
Claims 1, 5-6, 10, and 17 have been amended. 
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/21 has been entered.

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Rae (US 20170116693) in view of Yeap (US 20190280856) in further view of Soylu (US 20180255333) does not teach “the one or more secure identifiers are generated utilizing metadata of the content; and utilizing a unique 
	Applicant argues dependent claims 2-9, 11-16, and 18-20 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1, 10 and 17.

Priority
Applicant’s claim for the benefit of prior-filed application U.S. Provisional Application No. 62/588,047, filed on 11/17/2017 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in 


Claims 1-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190057115) in view of Baumgardner (US 20190130033) in further view of Soylu (US 20180255333).

Regarding Claims 1, 10, and 17, Liu teaches receiving copyright information associated with content (Paragraphs 0108 and 0111 teaches an upload client receives an upload content command and upload content-related information that are entered by a copyright owner, wherein the upload content-related information includes a copyright transaction identity of to-be-uploaded content and an upload manner; the upload client may provide a user interface for the copyright owner, and the copyright owner fills in corresponding information according to a prompt for an input box on the user interface; FIG. 8-2); receive a digital representation of the content (Paragraphs 0108, 0113, and 0119 teach the upload content-related information may include a to-be-uploaded content file; there may be a plurality of to-be-uploaded content files; these content files may be same digital content of different quality versions; the upload client checks whether the upload content-related information is complete by determining whether the copyright transaction identity of the to-be-uploaded content, the upload manner, and the to-be-uploaded content file are complete; then the upload client generates an upload content request, where the upload content request includes the upload assigning one or more secure identifiers to the content prior to any licenses or transactions (Paragraphs 0118 and 0120 teach the upload client uses a hash algorithm to perform a hash operation on each content block of the content file, to obtain a hash value of each content block; the hash value of the content block may uniquely identify the content block; the upload client may encrypt each content block by using the generated keys and stores a correspondence between an identity of a content block and an encryption key index; after a copyright is successfully registered, the upload client stores a relationship between a copyright transaction identity and a digital content identity; therefore, the upload client may obtain the digital content identity based on the copyright transaction identity); updating a content library and a blockchain ledger with the content and associated one or more secure identifiers (Paragraphs 0141-0145 teach the upload client generates an upload transaction request, and sends the upload transaction request to the content transaction processing apparatus; the upload transaction request includes upload information (i.e., the copyright transaction identity, a private key signature of the copyright owner, an asset address of the upload client, the digital content identity, etc.); a copyright transaction is a copyright transaction carrying a copyright corresponding to the digital content; when the upload manner is the file manner, each piece of content apparatus information includes the public key of the content apparatus, an identity list of content blocks that are authorized to be sent, and the IP address of the content apparatus; the content transaction processing apparatus receives the upload transaction request, and checks the upload information; the content transaction implementing licenses and transactions for the content utilizing a unique identifier for each of the licenses and the transactions, the licenses and transactions are implemented utilizing the copyright information (Paragraphs 0153, 0155-0156 teaches the copyright management client receives a license issue command and license issue-related information that are entered by the copyright owner that includes: the product transaction identity corresponding to the issued license (i.e., unique identifier), the asset address of the licensee and permission information, and the upload transaction identity corresponding to the content file authorized by the license; the copyright management client generates a license issue request, and sends the license issue request to the license processing apparatus; the license issue request includes the asset address of the licensee, the product transaction identity, a private key signature of a product owner, an identity of an upload transaction carrying a content file that can be authorized for use, a private key signature of a copyright owner that owns the upload transaction, permission information, and a digital content file decryption information list; the license processing apparatus receives the license issue request, and checks the license issue request; if the checking succeeds, the license processing apparatus generates a license transaction based on the license issue request, sets a first piece of input content in the license transaction to the product transaction identity and the private key signature of the product owner, and sets a second piece of input content to the upload transaction identity and the private key signature of the copyright owner recording the licenses and transactions in the blockchain ledger utilizing at least the one or more secure identifiers and the unique identifier (Paragraphs 0156-0159 teaches the license processing apparatus sends the issued license transaction to the block chain processing apparatus corresponding to the license processing apparatus; the license processing apparatus queries, in the block chain stored in the block chain processing apparatus corresponding to the license processing apparatus, whether a transaction identity of the product transaction carrying a product currently and the upload transaction identity are included; if both of them are included, the license processing apparatus obtains the product transaction corresponding to the product transaction identity and the upload transaction corresponding to the upload transaction identity; the license processing apparatus sends the license transaction to the block chain processing apparatus corresponding to the license processing apparatus; the block chain processing apparatus stores the license transaction in the block chain); and communicating the content from the content library associated with the licenses and transactions (Paragraphs 161-0162, 0183-0184, and 0189 teach the license processing apparatus sends the license issue response to the copyright management client; the consumer/content distributor searches the block chain for license transaction information by using the copyright management client, and obtains the license transaction including the permission information; the download client establishes a connection to the content apparatus based on the found IP address of the content apparatus, and sends a download request to the content apparatus; the download request includes the license transaction identity, a private key signature of the license owner, the upload transaction identity, and the identity 
However, Liu does not explicitly teach assigning one or more secure identifiers to the content prior to any licenses or transactions, the one or more secure identifiers are generated utilizing metadata of the content.
Baumgardner from the same or similar field of endeavor teaches assigning one or more secure identifiers to the content prior to any licenses or transactions, the one or more secure identifiers are generated utilizing metadata of the content (Paragraphs 0052 and 0091-0092 teach an encrypted link or data identifies metadata within a music file; the encrypted link may be decrypted, and a link to the metadata may be used to access a file that has the metadata for the song; a metadata collection and processing system may monitor and receive metadata across multiple sources and store and update the metadata in a structured format in a blockchain (e.g., a secure, shared, and decentralized list of records or transactions)).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Liu, which teaches assigning one or more secure identifiers to the content prior to any licenses or transactions, to incorporate the teachings of Baumgardner for the one or more secure identifiers to be generated utilizing metadata of the content.
 the present invention may acquire and maintain a rich set of metadata that can be associated with a musical project without requiring laborious, time-consuming, and potentially inaccurate user input (Baumgardner Paragraph 0014). Metadata may be shared across multiple content streaming platforms, which can be used for countless applications (e.g., royalty distribution is improved so royalty disputes may be reduced or avoided; easily identify a contributor's share of royalty distributions, other projects that the contributor in which the contributor has been involved, etc.; search for and identifying songs matching certain criteria based on a rich set of metadata, etc.). Further, aspects of the present invention may allow users to find contributors and/or songs based on a richer set of metadata that metadata that is currently available. For example, users may search for songs that have a particular song structure, were produced by particular producers, etc. (Baumgardner Paragraph 0050).
However, the combination of Liu and Baumgardner does not explicitly teach automatically assigning one or more secure identifiers to the content prior to any licenses or transactions; and automatically communicating the content from the content library associated with the licenses and transactions.
Soylu from same or similar field of endeavor teaches automatically assigning one or more secure identifiers to the content prior to any licenses or transactions (Paragraphs 0008 and 0032-0033 teach the server of the content distribution service provider automatically assigns a digital fingerprint (i.e., secure identifier) to the digital content; the assigned digital fingerprint is  and automatically communicating the content from the content library associated with the licenses and transactions (Paragraphs 0009 and 0046 teach the server is configured to automatically deliver the digital content to the licensee upon acceptance of the license transaction; licensees can use the XcooBee app, web interface, or API to request licensed content from rights owners; if the network software has the information to generate the license, it will do so automatically, and return digitally signed and registered content).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Baumgardner, which teaches assigning one or more secure identifiers to the content prior to any licenses or transactions; and communicating the content from the content library associated with the licenses and transactions, to incorporate the teachings of Soylu to automatically assign one or more secure identifiers to the content prior to any licenses or transactions; and automatically communicate the content from the content library associated with the licenses and transactions.
There is motivation to combine Soylu into the combination of Rae and Yeap because the base invention is improved because the present invention addresses both short comings of the current system of digital rights management and builds on Digital Fingerprinting and Rights management with effective user behavior 
Regarding Claim 1, Liu teaches a method for performing content licensing (Paragraphs 0107 and 0152 teach process to upload digital content; and a process in which the copyright owner issues the license to the consumer), comprising:
Regarding Claim 10, Liu teaches a system for performing content licensing, comprising: a plurality of electronic devices executing a content application, the content application is configured to upload content and licensing information associated with the content (Paragraphs 0006, 0081, and 0091 teach the system includes at least one content apparatus; the content apparatus comprises a copyright management client, an upload client, and a download client by using an application (APP) or an SDK; the copyright management client, the upload client, and the download client may be installed on a same terminal device or different terminal devices (e.g., a smartphone, a smartwatch, a tablet computer, a common computer device, or the like); on a P2P network, a plurality of block chain processing apparatuses are connected to each other); a platform accessible by the plurality of wireless devices executing the content 10application through one or more networks (Paragraph 0082 
Regarding Claim 17, Rae teaches a platform implemented method (Paragraph 0092 teaches the copyright management client, the upload client, the download client, the content transaction processing apparatus, the license processing apparatus, and the content apparatus all may be implemented by using the computer device (or system) in FIG. 7-1, that is, the processor executes the program code stored in the memory to implement a corresponding function).

Regarding Claims 2 and 13, the combination of Liu, Baumgardner, and Soylu teaches all the limitations of claims 1 and 10 above; and Liu further teaches wherein the content includes audio content and/or visual content (Paragraph 0059 teaches the digital content may include literary works, a text, a video, audio, an animation, a game, application software, an image, a flash, and the like).

Regarding Claims 3 and 14, the combination of Liu, Baumgardner, and Soylu teaches all the limitations of claims 2 and 13 above; and Liu further teaches wherein the one or more secure identifiers are integrated in multiple portions of the content (Paragraphs 0109 and 0137 teach the upload content-related information may further include a maximum length of a content block, a maximum quantity of blocks authorized by the content apparatus, a maximum quantity of content apparatuses that store the content file, a quantity of content encryption keys, and a size of a sent slice; usually, one content file may be divided into a plurality of content blocks, and each content block may be uploaded to different content apparatuses or a same content apparatus; for example, a 50-minute video is divided into blocks on a 10-minute basis, and therefore the video can be divided into five blocks; each piece of content block information may include the identity of the content block, a length of the content block, an encryption key identity of the content block, and the public key of the content apparatus that stores the content block).

Regarding Claims 4 and 12, the combination of Liu, Baumgardner, and Soylu teaches all the limitations of claims 1 and 10 above; and Liu further teaches searching one or more environments for the secure identifier to ensure compliance with a license for the content (Paragraph 0162 teaches the copyright owner may send only the license transaction identity to the consumer, and then the consumer/content distributor searches the block chain for license transaction information by using the copyright management client, and obtains the license transaction including the permission information; the following describes a specific querying process: the copyright management client sends a license query request to the license processing apparatus, where the request includes the license transaction identity; after receiving the license query request, the license 

Regarding Claim 5, the combination of Liu, Baumgardner, and Soylu teaches all the limitations of claim 4 above; however the combination does not explicitly teach organizing metadata of the content into a unique string; creating the unique identifier utilizing the metadata string for each license.
Baumgardner further teaches organizing metadata of the content into a unique string (Paragraph 0092 and 0015 teach the metadata collection and processing system may store and update the metadata (i.e., any combination of the rich set of metadata in the non-exhaustive example list) in a structured format (i.e., unique string)); creating the unique identifier utilizing the metadata string for each license (Paragraph 0094 teaches the metadata collection and processing system may access the stored metadata to generate a query response; the metadata collection and processing system may access the blockchain having 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have the combination of Liu, Baumgardner, and Soylu to incorporate the further teachings of Baumgardner to organize metadata of the content into a unique string; and create the unique identifier utilizing the metadata string for each license.
There is motivation to combine Baumgardner into Liu because of the same reasons listed above for claim 1.

Regarding Claim 6, the combination of Liu, Baumgardner, and Soylu teaches all the limitations of claim 5 above; however the combination does not explicitly teach saving the secure identifier and the unique identifier with the content in the blockchain ledger.
Baumgardner further teaches saving the secure identifier and the unique identifier with the content in the blockchain ledger (Paragraphs 0052 and 0092 teach an encrypted link or data identifies the metadata within the music file; the metadata collection and processing system may store and update the metadata in a blockchain (e.g., a secure, shared, and decentralized list of records or transactions)).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have the combination of Liu, Baumgardner, and Soylu to incorporate the further teachings of Baumgardner 
There is motivation to combine Baumgardner into Liu because of the same reasons listed above for claim 1.

Regarding Claim 8, the combination of Liu, Baumgardner, and Soylu teaches all the limitations of claim 1 above; and Liu further teaches wherein the content library is accessible through a plurality of networks (Paragraph 0080 teaches a framework diagram of a P2P network-based system for distributing digital content according to an embodiment of the present invention; the copyright owner logs in to, by using the copyright management client or the upload client, the system for distributing digital content; the consumer logs in to, by using the download client, the system for distributing digital content; the content distributor connects to, by using the content apparatus, the system for distributing digital content).

Regarding Claims 9 and 16, the combination of Liu, Baumgardner, and Soylu teaches all the limitations of claims 1 and 10 above; however the combination does not explicitly teach wherein a pricing algorithm is utilized to provide a price for the user.
Baumgardner further teaches wherein a pricing algorithm is utilized to provide a price for the user (Paragraphs 0094 and 0141 teach if the query requests metadata relating to projects associated with a particular contributor, and royalty distributions for that project, the metadata collection and processing 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have the combination of Liu, Baumgardner, and Soylu to incorporate the further teachings of Baumgardner for a pricing algorithm to be utilized to provide a price for the user.
There is motivation to combine Rae into the combination of Liu, Baumgardner, and Soylu because of the same reasons listed above for claim 1.

Regarding Claim 11, the combination of Liu, Baumgardner, and Soylu teaches all the limitations of claim 10 above; and Liu further teaches wherein the platform remotely accesses the blockchain ledger (Paragraphs 0082 and 0091 teach the block chain processing apparatus may be any trustworthy node constituting a P2P network, or may be any node on a fully open P2P network and installed on a general-purpose computing device; a copyright processing apparatus, 

Regarding Claim 15, the combination of Liu, Baumgardner, and Soylu teaches all the limitations of claim 10 above; and Liu further teaches wherein the platform is an integrated portion of a cloud system (Paragraph 0065 teaches block chain technology is a decentralized data storage, transmission, and proof method in a distributed structure; use of a data block removes dependency of the Internet on a central server, so that all data changes or transaction items are recorded in a cloud system).

Regarding Claim 18, the combination of Liu, Baumgardner, and Soylu teaches all the limitations of claim 17 above; and Liu further teaches receiving copyright information associated with content (Paragraphs 0108 and 0111 teaches an upload client receives an upload content command and upload content-related information that are entered by a copyright owner, wherein the upload content-related information includes a copyright transaction identity of to-be-uploaded content and an upload manner; the upload client may provide a user interface for the copyright owner, and the copyright owner fills in corresponding information according to a prompt for an input box on the user interface; FIG. 8-2).

Regarding Claim 19, the combination of Liu, Baumgardner, and Soylu teaches all the limitations of claim 17 above; and Liu further teaches wherein the secure identifier is updated for each licensed version of the content 

Regarding Claim 20, the combination of Liu, Baumgardner, and Soylu teaches all the limitations of claim 17 above; and Liu further teaches wherein the content represents one or more of songs, audio, performances, records, pictures, written content, drawings, digital content, sheet music, or tablature (Paragraph 0059 teaches the digital content may include literary works, a text, a video, audio, an animation, a game, application software, an image, a flash, and the like).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190057115) in view of Baumgardner (US 20190130033) in further view of Soylu (US 20180255333) in further view of Rae (US 20170116693).

Regarding Claim 7, the combination of Liu, Baumgardner, and Soylu teaches all the limitations of claim 1 above; however the combination does not explicitly teach facilitating a copyright filing for the content.
facilitating a copyright filing for the content (Paragraphs 0038 and 0047 teach the ledger system can also help establish intellectual property rights by creating an exact and virtually immutable record that can show a work's registration date and rightful owner; additionally, due to the fact that the smart contracts in the ledger do not need to be limited by legal and geographical boarders the ledger allows content creators to license works globally and the system can be used where there may not be a proper payment system or trusted agent to facilitate a standard licensing transaction; a work registration token may be represented as a unique value and associated with a private key holder by publishing the public key; one token grants the ability to register one work into the blockchain rights ledger).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have the combination of Liu, Baumgardner, and Soylu to incorporate the Rae to facilitate a copyright filing for the content.
There is motivation to combine Rae into the combination of Liu, Baumgardner, and Soylu because the public registration of the work can enable the tracking of the content and correlate behavior with pirated content (Paragraph 0094). The registration entry includes a unique digital representation of a digital media work and a public key to enable control over the work by using the corresponding private key and a proof of the right to register the work (Rae Paragraph 0013).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Solow et al. (US 20180322259) teaches in one embodiment, an instruction is received at a blockchain server from a first digital rights management (DRM) client, the instruction including an instruction to transfer a DRM license to an encrypted content item to a second DRM client. A block to be recorded in a blockchain, is created, the block including a content item ID of said encrypted content item, one of a device ID of a device including the second DRM client or a user ID of a user of the second DRM client, DRM license information for said DRM license, and a DRM decryption key for decrypting said encrypted content item. The block is recorded in the blockchain. A confirmation message is sent to the second DRM client confirming that the block was written to the blockchain. Related systems, methods, and apparatuses are also described.
Chen et al. (US 20180374173) teaches a digital content copyright management method includes: receiving a copyright processing request, and constructing a copyright management transaction according to the copyright processing request; and storing the copyright management transaction in a blockchain for processing, where the blockchain is stored in all blockchain apparatuses. Trusted and secure processing of the copyright management transaction can be implemented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685